Citation Nr: 0016279	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  98-16 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Determination of proper initial rating for postoperative 
residuals of a right ankle fracture, currently evaluated as 
10 percent disabling.

2.  Determination of proper initial rating for postoperative 
residuals of a left knee anterior cruciate ligament repair, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran's verified period of active 
service is from April 1987 to January 1998.  

In addition, the Board notes that, in the October 1998 VA 
form 9 (Appeal to Board of Veterans' Appeals), the veteran 
requested a hearing before a traveling member of the Board.  
However, the record contains a December 1998 statement which 
notes the veteran desired to have an appeal hearing at the RO 
before a hearing officer, instead of the requested travel 
Board hearing.  As such, an RO hearing was scheduled for and 
conducted in July 1999.  As the record does not contain any 
further indication that the veteran or his representative 
have made an additional request for a travel Board hearing, 
the Board deems the veteran's October 1998 request for a 
travel Board hearing withdrawn.  See 38 C.F.R. § 20.704 
(1999).

Furthermore, the Board notes that the October 1998 VA form 9 
perfected the issues of determination of proper initial 
ratings for right shoulder acromioclavicular joint 
separation, postoperative residuals of a right inguinal 
hernia repair, and residuals of a nasal bone fracture.  
However, in a July 1999 VA form 21-4138 (Statement in Support 
of Claim), the veteran indicated that he desired to withdraw 
such claims.  Thus, the veteran's claims have been withdrawn 
and are no longer before the Board for appellate review.  See 
38 C.F.R. § 20.204 (1999).





REMAND

As a preliminary matter, the Board finds that the veteran's 
claims for increased initial ratings are "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  A claim that a 
service-connected condition has become more severe is well 
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  However, the Board finds that 
further development is necessary prior to final adjudication 
of these claims.

In this case, in a July 1998 rating decision, the veteran was 
awarded service connection and a 10 percent initial 
evaluation for postoperative residuals of a right ankle 
fracture, under Diagnostic Code 5262, effective January 2, 
1998.  As well, the veteran was awarded service connection 
and a noncompensable initial evaluation for postoperative 
residuals of a left knee anterior cruciate ligament repair, 
under Diagnostic Codes 5257 and 5010, effective January 2, 
1998.  Subsequently, in a September 1999 rating decision, the 
veteran's left knee disability was increased to a 10 percent 
initial rating, and was evaluated only under Diagnostic Code 
5257.  At present, the veteran is seeking increased initial 
evaluations for these disabilities.

With respect to the musculoskeletal system, the U.S. Court of 
Appeals for Veterans Claims (Court) has emphasized that when 
assigning a disability rating, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995); see also VAOPGCPREC 36-97.

With respect to the rating criteria, the veteran's right 
ankle disability is rated under Diagnostic Code 5262, which 
assigns a 10 percent evaluation for malunion of the tibia and 
fibula with slight knee or ankle disability, and a 20 percent 
evaluation for malunion of the tibia and fibula with moderate 
knee or ankle disability.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (1999).  And, his left knee disability is rated 
under Diagnostic Code 5257, given the August 1999 VA 
examination report showing a diagnosis of chronic laxity with 
objective instability.

However, the Board finds that the veteran's left knee 
disability may additionally be rated under Diagnostic Codes 
7803, 7804, and 7805, given the surgical scar he has across 
the front of his knee, as per the July 1998 VA examination 
report discussed below.  In this regard, in accordance with 
38 C.F.R. § 4.118, a 10 percent evaluation is warranted for 
scars (other than burn scars or disfiguring scars of the 
head, face or neck), if poorly nourished with repeated 
ulceration, tender and painful on objective demonstration, or 
productive of limitation of function of the affected body 
part.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 and 
7805 (1999).

In addition, since Diagnostic Code 5257 is not predicated on 
loss of range of motion, §§ 4.40 and 4.45 with respect to 
pain do not apply.  Johnson v. Brown, 9 Vet. App. 7 (1996).  
However, the VA General Counsel has held that an appellant 
who has both arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5257 and 5003.  See 
VAOPGCPREC 23-97.  For a knee disorder already rated under DC 
5257, a veteran would have additional disability justifying a 
separate rating if there was limitation of motion under DC 
5260 or DC 5261.  In this regard, the General Counsel stated 
that there would be no additional disability based on 
limitation of motion if the claimant did not at least meet 
the criteria for a zero- percent rating under DC 5260 or DC 
5261.

Furthermore, in an August 1998 opinion, the Acting General 
Counsel noted that a separate rating for arthritis could also 
be based on x-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  It was also held that the provisions of 38 C.F.R. § 
4.40, 4.45, and 4.59 must be considered in assigning an 
evaluation for degenerative or traumatic arthritis under DC 
5003 or DC 5010.  See VAOPGCPREC 9-98.

After a preliminary review of the evidence, the Board notes 
that the service medical records show the veteran fractured 
his right distal fibula during his service in May 1997, which 
resulted in the veteran undergoing open reduction and 
internal fixation of the ankle.  As to the post-service 
evidence, a July 1998 VA examination report shows the veteran 
has a tender scar on the lateral malleolus with some numbness 
over the scar, and decreased ankle flexion, extension, 
inversion, and eversion.  Upon x-ray examination, he was 
found to have mild degenerative changes of the ankle.  And, 
upon physical examination, he was deemed to have decreased 
ankle mobility for the rest of his life.  However, an August 
1999 VA examination report shows he had dorsiflexion to 20 
degrees, plantar flexion to 40 degrees, inversion to 30 
degrees and eversion to 20 degrees, although no evidence of 
traumatic arthritis or adverse sequelae from the fracture 
were found at this time.  Although the July 1998 VA 
examination notes a decrease of ankle mobility, neither the 
July 1998 or the August 1999 VA examination reports further 
discuss the existence of any functional loss due to pain or 
weakness, in spite of the veteran's complaints of ankle pain, 
numbness and tingling, as per the July 1999 RO hearing, and 
in spite of the findings of degenerative changes in the July 
1998 VA examination report.

As to the left knee disability, the service medical records 
show the veteran injured his left knee in 1994, and was 
diagnosed with left anterior cruciate ligament tear, which 
was repaired in February 1995.  Additionally, the post-
service evidence includes a July 1998 VA examination report 
indicating that he had a surgical scar across the front of 
the left knee, with no effusion, swelling, redness or 
tenderness.  He had a full range of knee motion, and his 
interior cruciate, posterior cruciate, lateral collateral and 
medial collateral and meniscus were all normal.  However, he 
had some decreased sensation over the patellar tendon area on 
the left side about two inches worth.  Upon x-ray 
examination, minimal degenerative changes were noted.  And, 
upon physical examination, he was found likely to always 
having intermittent swelling.  Furthermore, an August 1999 VA 
examination report notes the veteran had cruciate ligament 
with II/III laxity of the anterior cruciate ligament and was 
diagnosed with chronic laxity with objective instability.  
However, neither the July 1998 nor the August 1999 VA 
examination reports specifying whether the veteran's laxity 
was deemed slight, moderate or severe.  Moreover, it does not 
appear that either VA examination discussed the existence of 
any functional loss due to pain or weakness, in spite of the 
veteran's complaints of knee pain and decreased sensation 
over the patellar area on the left side of the knee, as noted 
during the July 1999 RO hearing and in the July 1998 VA 
examination report, and in spite of the findings of 
degenerative changes in the July 1998 VA examination report.

Given the above discussion, the Board finds that the July 
1998 and August 1999 VA examinations fail to contain 
sufficient information which would allow the Board to make a 
determination as to the current level of severity of the 
veteran's service-connected postoperative residuals of the 
right ankle and left knee.  As such, the Board finds that the 
veteran should be afforded an additional VA examination in 
order to better determine the severity of these service-
connected disabilities.  See 38 U.S.C.A. § 5107(a) (West 
1991), Epps v. Gober, 126 F. 3d 1464 (1997).

As a final note, in reevaluating the service-connected 
disabilities at issue in this case, the RO should consider 
the recent case of Fenderson v. West, 12 Vet. App. 119 (1999) 
(holding that, in a claim of disagreement with the initial 
rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of 
time, based on the facts found).

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's claims, the case is 
REMANDED to the RO for the following action:

1.  The RO should contact the veteran 
and obtain information regarding VA 
treatment records relating to treatment 
of any of the disabilities at issue in 
this case and any private treatment 
records for treatment of any service-
connected disability received by the 
veteran from January 1998 through the 
present.  Any VA treatment records 
relating to treatment of any of the 
disabilities at issue in this case, or 
private treatment records relating to 
treatment of any of the service-
connected disabilities at issue 
identified by the veteran should be 
obtained and associated with the record 
on appeal.  

2.  The veteran should be scheduled for 
a VA orthopedic examination in order to 
ascertain the nature and severity of the 
postoperative residuals of the right 
ankle fracture, and postoperative 
residuals of the left knee anterior 
cruciate ligament repair.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
should review all pertinent records in 
the veteran's claims file, including the 
July 1998 and August 1999 VA examination 
reports, and a copy of this REMAND prior 
to the examination.  All clinical 
manifestations of the service-connected 
disabilities at issue should be noted.  
If the veteran's service-connected 
disabilities are affected by other 
nonservice-connected disorders, the 
examiner should render an opinion as to 
whether it is possible to separate out 
the functional impairment caused by 
service-connected disability from the 
functional impairment caused by the 
other nonservice-connected disorders.  
In addition, the examiner should 
quantify the degree of the veteran's 
impairment in terms of the nomenclature 
set forth in the applicable rating 
criteria, including but not limited to 
the criteria under 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 and 7805 
(1999).  Furthermore, the examiner 
should comment with respect to any 
functional loss due to pain or weakness 
related to the service-connected 
disabilities, as required by 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995).  Finally, 
the report of examination should provide 
the complete rationale on which the 
opinions are based.  

3.  The RO should review the above 
requested development to determine if it 
is in compliance with this REMAND.  If 
deficient in any manner, immediate 
corrective action shall be taken.

4.  The RO should readjudicate the issues 
of determination of proper initial 
ratings for postoperative residuals of a 
right ankle fracture, and postoperative 
residuals of a left knee anterior 
cruciate ligament repair, in light of the 
additional evidence received, and taking 
into consideration the procedures 
outlined in 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995); and Fenderson v. West, 12 
Vet. App. 119 (1999).  If the benefits 
sought on appeal are not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




